Per Curiam:
The Board has made no award or decision which the statute authorizes. All it purports to have made is a series of findings and a statement that if claimant desires an operation he will be entitled to compensation for the period of disability resulting therefrom. When the time arrives that claimant is entitled to an award the Board may so determine. At present such determina^ tion is premature. No liability or enforeible requirement attaches to the appellant by reason of the decision. All concur. Decision reversed, with costs against the State Industrial Board, and matter remitted to said Board.